Order entered October 6, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01211-CV

                           OPTIMAL BLUE, L.L.C., Appellant

                                             V.

                      VANTAGE PRODUCTION, L.L.C., Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-02838-2014

                                         ORDER
       Before the Court is appellant’s Emergency Motion to Set Combined Reply and Response

Date. We GRANT the motion. Appellant may file a combined response and reply to appellee’s

Emergency Cross-Motion to Dissolve Temporary Order and Response to Motion for Temporary

Emergency Relief on or before October 13, 2014.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE